Citation Nr: 1820973	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-29 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability (previously characterized as a bilateral ankle disability).

4.  Entitlement to service connection for a right ankle disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability (previously characterized as a bilateral ankle disability).

6.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

7.  Entitlement to service connection for a lumbosacral spine disability.

8.  Entitlement to service connection for a bilateral foot disability.

9.  Entitlement to a disability rating greater than 30 percent prior to January 27, 2014, and greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 2001, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied, in pertinent part, the Veteran's claims of service connection for a lumbosacral spine disability, a bilateral foot disability, hypertension, and for headaches.  The RO also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a right shoulder disability and for a bilateral ankle disability.  The Veteran disagreed with this decision in May 2011 with respect to the denial of these claims.  He perfected a timely appeal in August 2014.

This matter next is on appeal from a January 2013 rating decision in which the RO denied a claim of service connection for obstructive sleep apnea.  The Veteran disagreed with this decision in February 2013.  He perfected a timely appeal in February 2016.

This matter next is on appeal from a September 2014 rating decision in which the RO assigned a 50 percent rating effective January 27, 2014, for the Veteran's service-connected PTSD and determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for bilateral hearing loss.  The Veteran disagreed with this decision in October 2014.  He perfected a timely appeal in February 2016.  

A videoconference Board hearing was held in October 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  In statements made on the record at this hearing, the Veteran requested that his appeal for service connection for a bilateral foot disability and for a disability rating greater than 30 percent prior to January 27, 2014, and greater than 50 percent thereafter, for PTSD be withdrawn.  

The Board observes that, in a May 2007 rating decision, the RO denied the Veteran's claims of service connection for a right shoulder disability and for a bilateral ankle disability.  And, in a March 2011 rating decision, the RO reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and denied this claim on the merits.  Although the Veteran timely disagreed with the May 2007 decision, he did not perfect a timely appeal.  He also did not initiate an appeal of the March 2011 rating decision with respect to the denial of service connection for bilateral hearing loss.  Thus, each of these rating decisions became final with respect to these claims.  See 38 U.S.C. § 7104 (West 2012).  He further did not submit any relevant evidence or argument within 1 year of the May 2007 or March 2011 rating decisions which would render either of these rating decisions non-final for VA adjudication purposes with respect to these claims.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a right shoulder disability, a right ankle disability (previously characterized as a bilateral ankle disability), a left ankle disability (previously characterized as a bilateral ankle disability), and for bilateral hearing loss are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for headaches, hypertension, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated on May 7 2007, and issued to the Veteran and his service representative on May 24, 2007, the AOJ denied, in pertinent part, the Veteran's service connection claims for a right shoulder disability (which was characterized as a right shoulder injury) and for a bilateral ankle disability (which was characterized as ankle injuries); although the Veteran timely disagreed with this decision, no appeal was perfected and it became final.

2.  The evidence received since the May 2007 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for a right shoulder disability and for a right ankle disability (previously characterized as a bilateral ankle disability) because it shows that the Veteran's current right shoulder and right ankle disabilities may be attributable to active service.

3.  The evidence received since the May 2007 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for a left ankle disability (previously characterized as a bilateral ankle disability) and does not relate to an unestablished fact necessary to substantiate this claim.

4.  The record evidence is in relative equipoise as to whether the Veteran's current right shoulder and right ankle disabilities are related to active service.

5.  In a rating decision dated on March 30, 2011, and issued to the Veteran and his service representative on April 20, 2011, the AOJ reopened a previously denied claim of service connection for bilateral hearing loss and denied this claim on the merits; this decision was not appealed with respect to this issue and became final.

6.  The evidence received since the March 2011 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for bilateral hearing loss and does not relate to an unestablished fact necessary to substantiate this claim.

7.  In statements made on the record at his October 2017 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal for service connection for a bilateral foot disability and for a disability rating greater than 30 percent prior to January 27, 2014, and greater than 50 percent thereafter, for PTSD.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied the Veteran's claims of service connection for a right shoulder disability and for a bilateral ankle disability, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017).

2.  Evidence received since the May 2007 AOJ decision in support of the claim of service connection for a right shoulder disability is new and material; thus, this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  Evidence received since the May 2007 AOJ decision in support of the claim of service connection for a right ankle disability (previously characterized as a bilateral ankle disability) is new and material; thus, this claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

4.  Evidence received since the March 2011 AOJ decision in support of the claim of service connection for a left ankle disability (previously characterized as a bilateral ankle disability) is not new and material; thus, this claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

5.  A right shoulder disability was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

6.  A right ankle disability was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  

7.  The March 2011 rating decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017).

8.  Evidence received since the March 2011 AOJ decision in support of the claim of service connection for bilateral hearing loss is not new and material; thus, this claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

9.  A lumbosacral spine disability was not incurred in or aggravated by active service nor may arthritis of the lumbosacral spine be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

10.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a bilateral foot disability by the appellant (or his or her authorized representative) have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

11.  The criteria for withdrawal of an appeal on the issue of entitlement a disability rating greater than 30 percent prior to January 27, 2014, and greater than 50 percent thereafter, for PTSD by the appellant (or his or her authorized representative) have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied service connection claims for a right shoulder disability, a bilateral ankle disability, and for bilateral hearing loss.  He also contends that each of these claimed disabilities is related to active service.  He further contends that he incurred a lumbosacral spine disability during active service.

New and Material Evidence Claims

In May 2007, the AOJ denied the Veteran's claims of service connection for a right shoulder disability and for a bilateral ankle disability.  In March 2011, the AOJ reopened, in pertinent part, the Veteran's previously denied claim of service connection for bilateral hearing loss and denied this claim on the merits.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Although he timely disagreed with the May 2007 rating decision, the Veteran did not perfect a timely appeal.  The Veteran also did not initiate an appeal of the March 2011 rating decision with respect to the denial of service connection for bilateral hearing loss on the merits.  He further did not submit any statements relevant to either of these claims within 1 year of either of these rating decisions which would render either of them non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for a right shoulder disability, a bilateral ankle disability, and for bilateral hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for a right shoulder disability and for a bilateral ankle disability in statements on a VA Form 21-526 which was dated on September 21, 2009, and date-stamped as received by the AOJ on September 29, 2009.  He also filed an application to reopen his previously denied service connection claim for bilateral hearing loss in a letter from his attorney dated on January 20, 2014, and date-stamped as received by the AOJ on January 24, 2014.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for a right shoulder and a bilateral ankle disability, the evidence before VA at the time of the prior final AOJ decision in May 2007 consisted of his service treatment records, post-service VA outpatient treatment records, and lay statements.  The AOJ stated that, although the Veteran was treated for right shoulder and left ankle injuries during active service, the record evidence did not show any current right shoulder or bilateral ankle disabilities which could be attributed to active service.  Thus, the claims were denied.

The newly received evidence shows that the Veteran currently experiences disabilities of the right shoulder and right ankle which could be attributed to active service.  In contrast, despite the Veteran's assertions to the contrary, the newly received evidence still does not suggest that the Veteran experiences any current left ankle disability which could be attributed to active service or any incident of service.  For example, following VA general medical examination in October 2010, the Veteran was diagnosed as having moderate degenerative joint disease of the right shoulder, a right ankle fracture, and a normal left ankle.  The October 2010 VA examiner subsequently opined in March 2011 that it was less likely than not that the Veteran's right shoulder and right ankle disabilities were related to active service.  The rationale for these opinions was that the Veteran's current moderate degenerative joint disease of the right shoulder was related to a post-service injury and his right ankle fracture was healed and resulted in no current residuals.

In a November 2017 opinion, J. M., D. O., opined that it was as likely as not that the Veteran's right shoulder and right ankle disabilities were related to active service.  The rationale for this opinion was a review of medical records.  The rationale also was that Dr. J. M. could not understand how the October 2010 VA examiner could attribute the Veteran's current right shoulder disability only to a post-service injury "since there is no way to define which injury his causing his symptoms."  The rationale further was that the Veteran's in-service right ankle injury continued to cause symptoms and he had experienced no intercurrent right ankle injury since his service separation.

With respect to the Veteran's application to reopen a claim of service connection for bilateral hearing loss, the evidence before VA at the time of the prior final AOJ decision in March 2011 consisted of his service treatment records, post-service VA outpatient treatment records and examination reports, and lay statements.  The AOJ stated that, although the Veteran had been diagnosed as having bilateral hearing loss following a recent VA audiology examination, his bilateral hearing loss was not considered a disability for VA adjudication purposes.  Thus, although his service connection claim for bilateral hearing loss was reopened, it was denied on the merits.

Despite the Veteran's assertions to the contrary, the newly received evidence still does not indicate that he experiences bilateral hearing loss for VA adjudication purposes which is related to active service or any incident of service.  It appears that the only evidence submitted since March 2011 in support of the Veteran's request to reopen his previously denied service connection claim for bilateral hearing loss consists of additional lay statements and Board hearing testimony.  All of this evidence is to the effect that the Veteran currently experiences bilateral hearing loss which he attributes to active service.  In other words, the newly received evidence is cumulative and redundant of evidence previously considered by VA.

With respect to the Veteran's requests to reopen previously denied service connection claims for a right shoulder disability and for a right ankle disability, the Board notes that the evidence which was of record at the time of the prior final AOJ decision in May 2007 did not indicate that either of these claimed disabilities could be attributed to active service.  The newly received evidence suggests that the Veteran's current right shoulder and right ankle disabilities may be related to active service.  The Board observes in this regard that the Court held in Shade v. Shinseki, 24 Vet. App 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since May 2007 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for a right shoulder disability and for a right ankle disability and raises a reasonable possibility of substantiating both of these claims.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for a right shoulder disability and for a right ankle disability are reopened.

In contrast, with respect to the Veteran's requests to reopen previously denied service connection claims for a left ankle disability and for bilateral hearing loss, the Board finds that there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening either of these claims.  Unlike in Shade, there is no evidence in this case - either previously considered in the May 2007 AOJ decision, which denied service connection for a left ankle disability (previously characterized as a bilateral ankle disability), the March 2011 AOJ decision, which reopened and denied service connection for bilateral hearing loss, or received since each of these decisions became final - which demonstrates that the Veteran experiences any current disability due to either his claimed left ankle disability or his claimed bilateral hearing loss which is attributable to active service or any incident of service.  The Board finds it highly significant that, when examined for VA adjudication purposes in October 2010, the Veteran again was found to have no current left ankle disability which could be attributed to active service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's requests to reopen his previously denied service connection claims for a left ankle disability (previously characterized as a bilateral ankle disability) and for bilateral hearing loss.  In summary, as new and material evidence has not been received, the previously denied claims of service connection for a left ankle disability (previously characterized as a bilateral ankle disability) and for bilateral hearing loss are not reopened.

Service Connection Claims

As noted above, the Board has reopened the Veteran's previously denied service connection claims for a right shoulder disability and for a right ankle disability.  Having reopened these claims, the Board will proceed to adjudicate them on the merits.  The Veteran contends that he incurred disabilities of the right shoulder and right ankle as a result of in-service injuries.  He also contends that he incurred a lumbosacral spine disability during active service.

Factual Background and Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran's current right shoulder disability and right ankle disability are related to active service.  The Board notes initially that the Veteran's available service treatment records document in-service injuries to the right shoulder and right ankle.  The remaining medical evidence of record both supports and goes against the Veteran's claims of service connection for a right shoulder disability and for a right ankle disability.  As noted above, following VA examination in October 2010, the Veteran was diagnosed as having moderate degenerative joint disease of the right shoulder and a right ankle fracture.  As also noted above, the October 2010 VA examiner subsequently opined in a March 2011 addendum to this examination report that neither of the Veteran's right shoulder or right ankle disabilities was related to active service.  In contrast, as further noted above, Dr. J. M. opined in November 2017 that it was at least as likely as not that the Veteran's current right shoulder and right ankle disabilities were related to active service.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Veteran has contended throughout the appeal period that he incurred disabilities of the right shoulder and right ankle during active service.  The medical evidence is in relative equipoise as to whether these disabilities are related to service.  On the one hand, the October 2010 VA examiner opined that it was less likely than not that either of these disabilities were related to active service.  On the other hand, Dr. J. M. opined in November 2017 that it was at least as likely as not that both of these disabilities were related to active service.  The Board notes here that it is not entirely clear from a review of Dr. J. M.'s November 2017 opinion what records he reviewed in preparing his opinion although this physician refers to both the Veteran's service treatment records and his post-service VA treatment records in his opinion.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the record evidence sufficiently supports finding that the Veteran incurred a right shoulder disability and a right ankle disability during active service.  See 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  In summary, the Board finds that service connection for a right shoulder disability and for a right ankle disability is warranted.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a lumbosacral spine disability.  Despite the Veteran's assertions to the contrary, the record evidence does not indicate that his current lumbosacral spine disability is related to active service or any incident of service.  For example, the Veteran's service treatment records show that he denied all relevant pre-service medical history at his enlistment physical examination in June 1981.  Physical examination in June 1981 showed his spine was normal.  His spine also was normal on multiple periodic physical examinations conducted during his 20 years of active service.  The Veteran denied any relevant in-service medical history at his separation physical examination in July 2001 when physical examination again showed that his spine was normal.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for a lumbosacral spine disability.  It shows instead that, although the Veteran currently experiences a lumbosacral spine disability, it is not related to active service or any incident of service.  For example, on VA spine examination in May 2010, the Veteran's complaints included low back pain since active service.  The VA examiner reviewed the Veteran's electronic claims file, including his service treatment records and post-service VA treatment records.  His low back pain was not radiating and did not result in any bowel or bladder dysfunction.  He rated his low back pain as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  His pain was constant, stinging, moderate, and daily.  He also denied any flare-ups or incapacitating episodes of spine pain.  Physical examination showed normal posture, head position, and gait, no abnormal spinal curvatures or ankylosis, no objective abnormalities of thoracolumbar sacrospinalis muscles, no muscle spasm, tenderness, or guarding, 5/5 motor strength, normal muscle tone, no muscle atrophy, normal sensation, and normal reflexes.  X-rays of the lumbosacral spine showed normal lordotic curvature, well-maintained intervertebral disc spaces and vertebral bodies, small osteophytes at the anterosuperior aspect of L3 and L4 vertebral bodies, and unremarkable posterior elements, paravertebral soft tissues, and sacroiliac joints.  The VA examiner opined that it was less likely than not that the Veteran's current lumbosacral spine disability was caused or aggravated by active service.  The rationale for this opinion was a review of the Veteran's medical records, history, clinical examination of the spine, and x-ray results.  The rationale also was that there were no abnormal clinical findings on the current lumbosacral spine examination.  The rationale further was that the Veteran's spondylosis was an age-related spine condition.  The diagnosis was lumbar spine spondylosis.

The Veteran's VA outpatient treatment records confirm ongoing complaints of and treatment for lumbar spine spondylosis.

The Veteran has contended that he incurred a lumbosacral spine disability during active service.  The record evidence does not support his assertions.  It shows instead that, although he has complained of and been treated for a lumbosacral spine disability (currently diagnosed as lumbar spine spondylosis) since his service separation, it is not related to active service or any incident of service.  The May 2010 VA examiner specifically opined that the Veteran's current lumbosacral spine disability was not related to active service and was an age-related spine condition.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a lumbosacral spine disability.  Thus, the Board finds that service connection for a lumbosacral spine disability is not warranted.

The Board finally finds that service connection for arthritis of the lumbosacral spine is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board notes initially that arthritis is considered a chronic disease for which service connection is available on a presumptive basis.  Id.  The record evidence does not show - and the Veteran does not contend - that he incurred arthritis of the lumbosacral spine during active service or within the first post-service year (i.e., by December 2002) such that service connection is warranted for this disability on a presumptive basis as a chronic disease.  Thus, the Board finds that service connection for arthritis of the lumbosacral spine is not warranted.

Dismissal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).   Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As noted in the Introduction, after the Veteran perfected a timely appeal on his claims of service connection for a bilateral foot disability and for a disability rating greater than 30 percent prior to January 27, 2014, and greater than 50 percent thereafter, for PTSD, he requested that his appeal for these claims be withdrawn in statements made on the record at his October 2017 Board hearing.  See Board hearing transcript dated October 31, 2017, at pp. 2.  Accordingly, because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a right shoulder disability is reopened.

Entitlement to a right shoulder disability is granted.

As new and material evidence has been received, the previously denied claim of service connection for a right ankle disability (previously characterized as a bilateral ankle disability) is reopened.

Entitlement to a right ankle disability is granted.

As new and material evidence has not been received, the previously denied claim of service connection for a left ankle disability (previously characterized as a bilateral ankle disability) is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for bilateral hearing loss is not reopened.

Entitlement to service connection for a lumbosacral spine disability is denied.

Entitlement to service connection for a bilateral foot disability is dismissed.

Entitlement to a disability rating greater than 30 percent prior to January 27, 2014, and greater than 50 percent thereafter, for PTSD is dismissed.


REMAND

The Veteran also contends that he incurred headaches, hypertension, and obstructive sleep apnea during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for headaches, the Board acknowledges that he was examined for this disability and diagnosed as having tension headaches in November 2010.  Unfortunately, the November 2010 VA examiner was not asked to provide and did not provide an opinion concerning the contended etiological relationship between the Veteran's headaches and active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304 (2017).  Given the Veteran's assertions and given the length of time which has elapsed since the November 2010 VA examination, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his headaches.

With respect to the Veteran's service connection claims for hypertension and for obstructive sleep apnea, the Board notes that a review of his VA outpatient treatment records shows ongoing complaints of and treatment for both of these disabilities.  Unfortunately, to date, the Veteran has not been scheduled for appropriate examinations to determine the nature and etiology of either of these claimed disabilities.  The Board observes in this regard that VA's duty to assist includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his hypertension and obstructive sleep apnea.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any headaches.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that headaches, if diagnosed, are related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for examination to determine the nature and etiology of any hypertension.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for examination to determine the nature and etiology of any obstructive sleep apnea.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


